Case: 20-10182     Document: 00515980222         Page: 1     Date Filed: 08/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 20-10182                          August 16, 2021
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Rodolfo A. Cuellar, Jr.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:94-CR-62-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Rodolfo A. Cuellar, Jr., federal prisoner # 25755-077, was found guilty
   of conspiring to distribute cocaine, using a communication facility to
   facilitate drug trafficking, possessing heroin with intent to distribute, and
   employing a person under 18 years of age in the distribution of cocaine and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10182     Document: 00515980222           Page: 2   Date Filed: 08/16/2021




                                    No. 20-10182


   heroin. He is serving 40 years in prison. Cuellar moved for a sentence
   reduction under Section 404 of the First Step Act. The district court denied
   Cuellar’s motion because he had not been convicted of an offense to which
   Section 404 applies. Cuellar has appealed.
          Generally, we review a district court’s discretionary denial of relief
   under Section 404 of the First Step Act for an abuse of discretion. United
   States v. Jackson, 945 F.3d 315, 320 (5th Cir. 2019), cert. denied, 140 S. Ct.
   2699 (2020). Because the denial in this case turns on the meaning of a federal
   statute, we apply de novo review. Id. The record and Cuellar’s motion
   reflect that he had not been convicted of any offense that was the “violation
   of a Federal criminal statute, the statutory penalties for which were modified
   by section 2 or 3 of the Fair Sentencing Act of 2010.” First Step Act,
   § 404(a), Pub. L. 115-391, 132 Stat. 5194, 5222 (2018); see also Dorsey v.
   United States, 567 U.S. 260, 269 (2012). Accordingly, the district court did
   not err in denying Cuellar’s motion for a sentence reduction under the First
   Step Act.
          The judgment of the district court is AFFIRMED.                   The
   Government’s motion for summary affirmance is DENIED.                    The
   Government’s alternative motion for an extension of time to file a brief is
   DENIED as unnecessary. Cuellar’s motion for the appointment of counsel
   is DENIED.




                                         2